Title: To James Madison from Albert Gallatin, 30 January 1802 (Abstract)
From: Gallatin, Albert
To: Madison, James


30 January 1802, Treasury Department. Encloses at JM’s request an account of the funds drawn from the treasury under appropriations made to defray expenses “incident to the Intercourse with the Mediterranean Powers.” Estimates the “gross sums” disbursed by the U.S. to be $2,046,137.22, not including sundry expenses of the last year, but treasury documents “by no means, show the ultimate Application of the money.” “The Accounts when ultimately render’d and settled shoud exhibit the Amount paid, in order to obtain Treaties, to each of the Barbary Powers; the Amount lost by the various Remittances in Stock, or bills of Exchange; the Amount paid for the annuity due to Algiers; and the amount paid to those several States as Presents, or extorted at different times, under various pretences. It is presumable that there may be, in the Department of State, Information, which, combind with the Accounts now enclos’d, wou’d assist, even at present, in drawing a sketch of that kind.”
 

   RC and enclosures (DNA: RG 233, President’s Messages, 7A-D1). RC 3 pp.; in a clerk’s hand, signed by Gallatin. Enclosures 39 pp. Printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:368–81. Gallatin had sent a draft of this material to Jefferson the previous day (Gallatin to Jefferson, 29 Jan. 1802 [DLC: Jefferson Papers]). For later action on these documents, which included accounts covering the period from Edmund Randolph’s secretaryship to JM’s, see JM to Jefferson, 16 Feb. 1802, and n. 1.

